                 Case 19-03535-lkg           Doc 10                      Filed 07/03/19                                  Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                     )                                      In Proceedings
                                                           )                                      Under Chapter 13
GARY M. LAGER and                                          )
CONSTANCE S. LAGER,                                        )
                                                           )
                Debtors.                                   )
                                                           )                                      BK. # 18-31706
GARY M. LAGER and                                          )
CONSTANCE S. LAGER,                                        )
                                                           )
               Plaintiffs,                                 )
                                                           )                                      ADV. # 19-3535
   vs.                                                     )
                                                           )
DITECH FINANCIAL, LLC,                                     )
                                                           )
                Defendant.                                 )

                                    DEFAULT JUDGMENT

         The Plaintiffs/Debtors having filed their Complaint to Avoid Unperfected Lien against the

above-named Defendant, no answer or other response having been filed by Defendant, and the

Court being fully advised in the premises,

         IT IS HEREBY ORDERED that the Plaintiff’s Complaint to Avoid Unperfected Lien is

granted. The unperfected lien of Ditech Financial, LLC is avoided and the mortgage is declared to

be completely unsecured and is to be paid as a general unsecured debt according to the terms of the

Plaintiff’s/Debtors’ Chapter 13 Plan.


ENTERED: July 3, 2019
                                                             /s/ Laura K. Grandy
                                        _____________________________________________________________________________________________________________

                                         UNITED STATES BANKRUPTCY JUDGE
